Exhibit 10.2

Execution Version

SECURITY AGREEMENT

dated as of

January 6, 2017

among

THE GRANTORS IDENTIFIED HEREIN

and

CITIBANK, N.A.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE      ARTICLE 1         DEFINITIONS        Section 1.01.    Credit
Agreement      1    Section 1.02.    Other Defined Terms      1       ARTICLE 2
        PLEDGE OF SECURITIES        Section 2.01.    Pledge      4   
Section 2.02.    Delivery of the Pledged Securities      5    Section 2.03.   
Representations, Warranties and Covenants      6    Section 2.04.   
Certification of Limited Liability Company and Limited Partnership Interest     
8    Section 2.05.    Registration in Nominee Name; Denominations      8   
Section 2.06.    Voting Rights; Dividends and Interest      9       ARTICLE 3   
   SECURITY INTERESTS IN PERSONAL PROPERTY    Section 3.01.    Security Interest
     11    Section 3.02.    Representations and Warranties      13   
Section 3.03.    Covenants      14       ARTICLE 4       REMEDIES   
Section 4.01.    Remedies Upon Default      17    Section 4.02.    Application
of Proceeds      18    Section 4.03.    Grant of License to Use Intellectual
Property      18    Section 4.04.    Effect of Securities Laws      19   
Section 4.05.    Deficiency      20    Section 4.06.    FCC Authorizations;
Related Collateral      20       ARTICLE 5         SUBORDINATION       
Section 5.01.    Subordination      20       ARTICLE 6         MISCELLANEOUS   
    Section 6.01.    Notices      21    Section 6.02.    Waivers; Amendment     
21   

 

i



--------------------------------------------------------------------------------

Section 6.03.    Administrative Agent’s Fees and Expenses; Indemnification    21
Section 6.04.    Successors and Assigns    22 Section 6.05.    Survival of
Agreement    22 Section 6.06.    Counterparts; Effectiveness; Several Agreement
   22 Section 6.07.    Severability    22 Section 6.08.    Governing Law;
Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of Process    22
Section 6.09.    Headings    23 Section 6.10.    Security Interest Absolute   
23 Section 6.11.    Termination, Release or Subordination    23 Section 6.12.   
Additional Grantors    24 Section 6.13.    Administrative Agent Appointed
Attorney-in-Fact    24 Section 6.14.    General Authority of the Administrative
Agent    25 Section 6.15.    Reasonable Care    25 Section 6.16.    Delegation;
Limitation    25 Section 6.17.    Reinstatement    26 Section 6.18.   
[Reserved]    26 Section 6.19.    Acknowledgment and Consent to Bail-In of EEA
Financial Institutions    26

 

Schedules    Schedule I    Subsidiary Parties Schedule II    Pledged Equity and
Pledged Debt Schedule III    Commercial Tort Claims Exhibits    Exhibit I   
Form of Security Agreement Supplement Exhibit II    Form of Perfection
Certificate Exhibit III    Form of Patent Security Agreement Exhibit IV    Form
of Trademark Security Agreement Exhibit V    Form of Copyright Security
Agreement

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of January 6, 2017 (as amended, restated, amended
and restated, supplemented and otherwise modified from time to time, the
“Agreement”), by and among the Grantors (as defined below) and Citibank, N.A.,
as Administrative Agent for the Secured Parties (in such capacity and together
with its successors and permitted assigns in such capacity, the “Administrative
Agent”).

Reference is made to the Credit Agreement dated as of January 6, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Global Eagle
Entertainment Inc., a Delaware corporation (the “Borrower”), the other
guarantors from time to time party thereto, Citibank, N.A., as Administrative
Agent and Swing Line Lender, each lender from time to time party thereto
(collectively, the “Lenders” and, individually, a “Lender”), and Citibank, N.A.,
as L/C Issuer. The Lenders have agreed to extend credit to the Borrower subject
to the terms and conditions set forth in the Credit Agreement. The obligations
of the Lenders to extend such credit are conditioned upon, among other things,
the execution and delivery of this Agreement. The Subsidiary Parties (as defined
below) are affiliates of the Borrower, will derive substantial benefits from the
extension of credit by the Lenders pursuant to the Credit Agreement, and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. It is acknowledged and agreed by all parties hereto that
this Agreement is executed and effective on and from the Closing Date.
Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Credit Agreement.

(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the UCC.

(b)    The rules of construction specified in Article 1 (including Sections 1.01
through 1.11) of the Credit Agreement also apply to this Agreement.

Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the UCC.

“Administrative Agent” has the meaning assigned to such term in the preliminary
statements to this Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

1



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Borrower” has the meaning assigned to such term in the preliminary statements
to this Agreement.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any use right to any third party under any Copyright now or hereafter
owned by any Grantor or that such Grantor otherwise has the right to license, or
granting any use right to any Grantor under any Copyright now or hereafter owned
by any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright Laws of the United States, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statements to this Agreement.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“General Intangibles” has the meaning specified in Article 9 of the UCC.

“Grantor” means the Borrower, each Guarantor that is a party hereto, and each
Guarantor that is a Domestic Subsidiary that becomes a party to this Agreement
after the Closing Date.

 

2



--------------------------------------------------------------------------------

“Intellectual Property” means all intellectual property of every kind and nature
throughout the world, including: (a) Patents, Copyrights, Trademarks, trade
secrets, intellectual property rights in software and databases and related
documentation and all additions and improvements to the foregoing and
(b) renewals, extensions, supplements and continuations thereof.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
III, IV and V, respectively.

“Lenders” has the meaning assigned to such term in the preliminary statements to
this Agreement.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party; provided, that Licenses shall not include any Excluded Assets.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, exists, or granting to any Grantor any right
to make, use or sell any invention on which a Patent, now or hereafter owned by
any third party, exists, and all rights of any Grantor under any such agreement.

“Patents” means all of the following: (a) all letters patent of the United
States, all registrations and recordings thereof, and all applications for
letters patent of the United States, including registrations, recordings and
pending applications in the USPTO; and (b) all reissues, continuations,
divisionals, continuations-in-part, improvements or extensions thereof,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each
Grantor.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Proceeds” shall mean all “proceeds” as such term is defined in the UCC.

“Registered Intellectual Property Collateral” means the Collateral consisting of
United States issued Patents, United States registered Trademarks and United
States registered Copyrights and, in each case, applications therefor.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

3



--------------------------------------------------------------------------------

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, fictitious business names, and other source or
business identifiers, now existing or hereafter adopted or acquired and whether
registered or unregistered, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the USPTO or any similar offices
in any State of the United States or any political subdivision thereof and all
extensions or renewals thereof; and (b) all goodwill connected with the use of
and symbolized thereby; provided, that “Trademarks” shall not include any
Excluded Assets.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

ARTICLE 2

PLEDGE OF SECURITIES

Section 2.01.    Pledge. As security for the payment or performance in full of
the Secured Obligations, including the Guaranteed Obligations, each of the
Grantors hereby pledges to the Administrative Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, and hereby grants to
the Administrative Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, a security interest in all of such Grantor’s right,
title and interest in, to and under any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire right, title
or interest:

(i) all Equity Interests held by it, including without limitation, the Equity
Interests which are listed on Schedule II, and any other Equity Interests
obtained in the future by such Grantor and the certificates (if any)
representing all such Equity Interests (the “Pledged Equity”); provided that the
Pledged Equity shall not include (A) Excluded

 

4



--------------------------------------------------------------------------------

Assets or (B) for the avoidance of doubt, Equity Interests in excess of 65% of
the issued and outstanding Equity Interests of (1) any Restricted Subsidiary
that is a CFC Holding Company and (2) any Restricted Subsidiary that is a wholly
owned Foreign Subsidiary that is directly owned by the Borrower or by any
Subsidiary Guarantor;

(ii)    (A) all debt securities owned by it, including without limitation, the
debt securities which are listed opposite the name of such Grantor on Schedule
II, (B) any debt securities obtained in the future by such Grantor and (C) the
promissory notes and any other instruments evidencing such debt securities (the
“Pledged Debt”);

(iii)    all other property that may be delivered to and held by the
Administrative Agent pursuant to the terms of this Agreement;

(iv)    subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (i) and (ii) above;

(v)    subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

(vi)    all Proceeds of any of the foregoing

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”). For the avoidance of doubt, neither
“Pledged Collateral” nor any defined term used therein shall include any
Excluded Assets.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 2.02.    Delivery of the Pledged Securities.

(a)    As of the Closing Date, each Grantor has delivered or caused to be
delivered to the Administrative Agent, for the benefit of the Secured Parties,
any and all Pledged Equity evidenced by a certificate and, to the extent
required to be delivered pursuant to Section 2.02(b) below, any and all Pledged
Debt; provided that no Grantor shall be required to take any action to perfect
the interest of the Secured Parties in the Pledged Equity of Foreign
Subsidiaries that are Immaterial Subsidiaries, including but not limited to
delivering any pledges under the laws of any non-U.S. jurisdiction and
delivering or causing to be delivered any certificates evidencing such Pledged
Equity. Each Grantor agrees promptly (but in any event within 10 Business Days
after receipt by such Grantor or such longer period as the Administrative Agent
may agree in its reasonable discretion) to deliver or cause to be delivered to
the Administrative Agent, for the benefit of the Secured Parties, any and all
Pledged Equity acquired after the Closing Date that is evidenced by a
certificate and, to the extent required to be delivered pursuant to Section
2.02(b), any and all Pledged Debt acquired after the Closing Date.

(b)    Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5,000,000 owed to such Grantor by any
Person that is evidenced by a duly executed promissory note to be pledged and
delivered to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

 

5



--------------------------------------------------------------------------------

(c)    Upon delivery to the Administrative Agent, any Pledged Securities shall
be accompanied by stock or security powers, endorsements or allonges duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Administrative Agent (other than instruments or documents requiring actions
in any non-U.S. jurisdiction related to Equity Interests of Foreign
Subsidiaries). Each delivery of Pledged Securities shall be accompanied by a
schedule describing the Pledged Securities, which schedule shall be deemed to
supplement Schedule II and made a part hereof; provided that failure to
supplement Schedule II shall not affect the validity of such pledge of such
Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

(d)    No actions in any non-U.S. jurisdiction or required by the Laws of any
non-U.S. jurisdiction shall be required in order to create any security
interests in assets located, titled, registered or filed outside of the U.S. or
to perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction).

Section 2.03.    Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to and with the Administrative Agent, for the
benefit of the Secured Parties, that:

(a)    As of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged by such Grantor hereunder
in order to satisfy the Collateral and Guarantee Requirement;

(b)    the Pledged Equity issued by the Borrower or a wholly-owned Restricted
Subsidiary have been duly and validly authorized and issued by the issuers
thereof and are fully paid and non-assessable (if applicable);

(c)    except for the security interests granted hereunder, such Grantor (i) is,
subject to any transfers made in compliance with the Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II to be owned by such Grantor, (ii) holds the same free and clear of
all Liens, other than (A) Liens created by the Collateral Documents and
(B) Liens permitted pursuant to Section 7.01 of the Credit Agreement, and
(iii) if reasonably requested by the Administrative Agent, will defend its title
or interest thereto or therein against any and all Liens (other than the Liens
permitted pursuant to this Section 2.03(c)), however arising, of all Persons
whomsoever;

(d)    as of the Closing Date, except for restrictions and limitations
(i) imposed or permitted by the Loan Documents, Contractual Obligations
permitted pursuant to Section 7.09 of the Credit Agreement, or securities laws
generally, (ii) imposed by the Communications Act with respect to any proposed
transfer of control or assignment of a FCC Authorization, and (iii) in the case
of Pledged Equity of Persons that are not Subsidiaries, transfer restrictions
that exist at the time of acquisition of Equity Interests in such Persons (but
not entered into in contemplation thereof), the Pledged Collateral is freely
transferable and assignable, and none of the Pledged Collateral is subject to
any option, right of first refusal, shareholders agreement, charter or bylaw
provisions or contractual restriction of any nature that could reasonably be
expected to prohibit, impair, delay or otherwise affect, in each case, in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;

 

6



--------------------------------------------------------------------------------

(e)    the execution and performance by the Grantors of this Agreement are
within each Grantor’s corporate or limited liability company powers and have
been duly authorized by all necessary corporate action or other organizational
action;

(f)    no approval, consent, exemption, authorization or other action, filing,
notice or registration is necessary to ensure the validity of the pledge
effected hereby, except for (i) approvals, consents, exemptions, authorizations,
or other actions by, or notices to, or filings and registrations necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties (or release existing Liens) under applicable U.S. law, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to be obtained, taken, given or made
or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect;

(g)    by virtue of the execution and delivery by each Grantor of this
Agreement, and delivery of the Pledged Equity to and continued possession by the
Administrative Agent in the State of New York, the Administrative Agent (for the
benefit of the Secured Parties) has a legal, valid and perfected first-priority
lien upon and security interest in such Pledged Equity as security for the
payment and performance of the Secured Obligations to the extent such perfection
is governed by the UCC, subject only to Liens permitted by Section 7.01 of the
Credit Agreement and the Enforcement Qualifications;

(h)    by virtue of (i) the filing of UCC financing statements or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in the applicable filing office, in each case,
as required by the Collateral and Guarantee Requirement and Section 6.11 of the
Credit Agreement and (ii) delivery of the Pledged Debt to and continued
possession of the Pledged Debt by the Administrative Agent in the State of New
York, the Administrative Agent (for the benefit of the Secured Parties) has a
legal, valid and perfected security interest in respect of all Collateral in
which the Security Interest in the Pledged Debt may be perfected by filing or
recording in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the UCC or by possession of the Pledged
Debt (subject, in each case, to the Enforcement Qualifications); and

(i)    the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights set forth herein of
the Administrative Agent in the Pledged Collateral.

Subject to the terms of this Agreement, each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default, it will comply
with instructions of the Administrative Agent with respect to the Equity
Interests in such Grantor that constitute Pledged Equity hereunder without
further consent by the applicable owner or holder of such Equity Interests.

 

7



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent in the
Pledged Collateral, the representations, warranties and covenants made by any
relevant Grantor in this Agreement with respect to the creation, perfection or
priority (as applicable) of the security interest granted in favor of the
Administrative Agent (including, without limitation, this Section 2.03) shall be
deemed not to apply to such excluded assets.

Section 2.04.    Certification of Limited Liability Company and Limited
Partnership Interest. No interest in any limited liability company or limited
partnership controlled by any Grantor that constitutes Pledged Equity is, or
shall be, represented by a certificate unless the limited liability company
agreement or partnership agreement expressly provides that such interests shall
be a “security” within the meaning of Article 8 of the UCC; provided that,
(x) regardless of whether such Pledged Equity is a “security” within the meaning
of Article 8 of the UCC, any and all certificates evidencing such Pledged Equity
shall be delivered to the Administrative Agent in accordance with Section 2.02
and (y) the certification of the Equity Interests of each of N44 HQ, LLC,
Emerging Markets Communications, LLC and EMC Satcom Technologies, LLC shall not
be deemed to violate this Section 2.04 so long as any and all certificates
evidencing such Equity Interests are delivered to the Administrative Agent in
accordance with Section 2.02(a) hereof and the applicable Grantor shall have
fulfilled all other requirements under Section 2.02 hereof applicable in respect
thereof. If any limited liability company or limited partnership controlled by
any Grantor, the interest of which is pledged under Section 2.01, includes in
its limited liability company agreement or partnership agreement that any
interests in such limited liability company or such limited partnership be a
“security” as defined under Article 8 of the UCC, the applicable Grantor shall
promptly certificate any Equity Interests in any such limited liability company
or such limited partnership. To the extent an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 2.01 is certificated or becomes certificated, (i) each such certificate
shall be delivered to the Administrative Agent, pursuant to Section 2.02(a) and
(ii) such Grantor shall fulfill all other requirements under Section 2.02
applicable in respect thereof. To the extent an interest in any limited
liability company or limited partnership controlled by any Grantor and pledged
under Section 2.01 is an “uncertificated security” as defined under Article 8 of
the UCC, each Grantor shall not permit any issuer of such uncertificated
securities (other than (x) an uncertificated security credited on the books of a
Clearing Corporation or Securities Intermediary and (y) an uncertificated
security issued by a Person that is not a Restricted Subsidiary of the Borrower)
to (i) enter into any agreement with any Person, other than the Administrative
Agent, whereby such issuer effectively delivers “control” of such uncertificated
securities under the UCC to such Person, or (ii) allow such uncertificated
securities to become “certificated securities”, as defined under Article 8 of
the UCC, unless such Grantor complies with the procedures set forth in this
Section 2.04.

Section 2.05.    Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given the Borrower two (2) Business Days prior written notice of its intent
to exercise such rights, (a) the Administrative Agent, on behalf of the Secured
Parties, shall have the right to hold the Pledged Equity in its own name as
pledgee, the name of its nominee (as pledgee or as subagent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent and each Grantor will promptly give to the Administrative
Agent copies of any written notices or other written communications received by
it with respect to Pledged Equity registered in the name of such Grantor and
(b) to the extent permitted by the documentation governing such Pledged Equity,
the Administrative Agent shall have the right to exchange the certificates
representing Pledged Equity for certificates of smaller or larger denominations
for any purpose consistent with this Agreement.

 

8



--------------------------------------------------------------------------------

Section 2.06.    Voting Rights; Dividends and Interest.

(a)    Unless and until an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have provided two (2) Business
Days prior written notice to the Borrower that the rights of the Grantor under
this Section 2.06 are being suspended:

(i)    Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof and each Grantor agrees that it shall not exercise such rights
in violation of this Agreement, the Credit Agreement and the other Loan
Documents.

(ii)    The Administrative Agent shall promptly (after reasonable advance
notice) execute and deliver to each Grantor, or cause to be executed and
delivered to such Grantor, all such proxies, powers of attorney and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, for the benefit of the Administrative Agent and the Secured
Parties and shall be promptly (and in any event within 10 Business Days or such
longer period as the Administrative Agent may agree in its reasonable
discretion) delivered to the Administrative Agent in the same form as so
received (with any endorsement reasonably requested by the Administrative
Agent). So long as no Event of Default has occurred and is continuing, the
Administrative Agent shall promptly deliver to each Grantor any Pledged
Securities in its possession if requested to be delivered to the issuer thereof
in connection with any exchange or redemption of such Pledged Securities
permitted by the Credit Agreement in accordance with this Section 2.06(a)(iii).

(b)    Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Borrower of the
suspension of the Grantors’ rights under paragraph (a)(iii) of this
Section 2.06, then all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 2.06 shall

 

9



--------------------------------------------------------------------------------

not be commingled by such Grantor with any of its other funds or property but
shall be held separate and apart therefrom, for the benefit of the
Administrative Agent and the Secured Parties and shall be promptly (and in any
event within 10 Business Days or such longer period as the Administrative Agent
may agree in its reasonable discretion) delivered to the Administrative Agent
upon demand in the same form as so received (with any endorsement reasonably
requested by the Administrative Agent). Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(ii) of
this Section 2.06 and that remain in such account.

(c)    Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have provided the Borrower with notice of
the suspension of its rights under paragraph (a)(i) of this Section 2.06, then
all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.06, and the obligations of the Administrative Agent under paragraph
(a)(ii) of this Section 2.06, shall cease, and all such rights shall thereupon
become vested in the Administrative Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Administrative Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that the Borrower would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section 2.06 shall be reinstated.

(d)    In order to permit the Administrative Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder, each Grantor shall promptly execute and deliver (or cause to
be executed and delivered) to the Administrative Agent all proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request, but in any event solely after an Event of Default
has occurred and is continuing, and after having provided required notice to
Borrower of its desire to exercise its rights hereunder, and each Grantor
acknowledges that the Administrative Agent may utilize the power of attorney set
forth in Section 6.13 herein in accordance with the terms thereof.

(e)    Any notice given by the Administrative Agent to the Borrower under
Section 2.05 or this Section 2.06 (i) shall be given in writing, (ii) may be
given with respect to one or more Grantors at the same or different times and
(iii) may suspend the rights of the Grantors under paragraph (a)(i) or paragraph
(a)(iii) of this Section 2.06 in part without suspending all such rights (as
specified by the Administrative Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Administrative Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

(f)    Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent shall not exercise voting rights under this
Section 2.06 with respect to any Pledged Securities unless and until it has
obtained FCC consent to any transfers of control or assignments that would
result from the assumption of voting rights for such Pledged Securities (if
applicable).

 

10



--------------------------------------------------------------------------------

ARTICLE 3

SECURITY INTERESTS IN PERSONAL PROPERTY

Section 3.01.    Security Interest.

(a)    As security for the payment or performance in full of the Secured
Obligations, including the Guaranteed Obligations, each Grantor hereby pledges
to the Administrative Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and permitted assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i)    all Accounts;

(ii)    all Chattel Paper;

(iii)    all Documents;

(iv)    all Equipment and Fixtures;

(v)    all General Intangibles;

(vi)    all Goods;

(vii)    all Instruments;

(viii)    all Inventory;

(ix)    all Investment Property;

(x)    all Letter-of-Credit Rights to the extent constituting a Supporting
Obligation for other Article 9 Collateral as to which perfection of security
interests in such Article 9 Collateral is accomplished solely by the filing of a
UCC financing statement;

(xi)    all books and records pertaining to the Article 9 Collateral;

(xii)    all Intellectual Property and Licenses;

(xiii)    all Commercial Tort Claims listed on Schedule III and on any
supplement thereto received by the Administrative Agent pursuant to Section
3.03(g); and

 

11



--------------------------------------------------------------------------------

(xiv)    to the extent not otherwise included, all Proceeds, products,
accessions, rents and profits of any and all of the foregoing and all Supporting
Obligations, collateral security and guarantees given by any Person with respect
to any of the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement,
(i) this Agreement shall not constitute a grant of a security interest in any
Excluded Assets and (ii) the Article 9 Collateral (nor any defined term therein)
shall not include any Excluded Assets.

(b)    Subject to Section 3.01(e), each Grantor hereby irrevocably authorizes
the Administrative Agent for the benefit of the Secured Parties at any time and
from time to time to file in any relevant jurisdiction any financing statements
with respect to the Collateral or any part thereof and amendments thereto and
continuations thereof that (i) indicate the Collateral as “all assets of the
debtor, whether now existing or hereafter arising” or words of similar effect as
being of an equal or lesser scope or with greater detail and (ii) contain the
information required by Article 9 of the UCC or the analogous legislation of
each applicable jurisdiction for the filing of any financing statement or
amendment, including whether such Grantor is an organization, the type of
organization and, if required, any organizational identification number issued
to such Grantor. Each Grantor agrees to provide such information to the
Administrative Agent promptly upon any reasonable request.

(c)    The Security Interest is granted as security only and shall not subject
the Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral; provided that the foregoing will not limit or otherwise
affect the obligations and liabilities of the Grantors to the extent set forth
herein and in the other Loan Documents.

(d)    Upon three (3) Business Days prior written notice (or, with respect to
filings as of the Closing Date, without any such notice) to the applicable
Grantor, the Administrative Agent is authorized to file with the USPTO or the
USCO (or any successor office) additional documents (including any Intellectual
Property Security Agreements and/or supplements thereto) as may be necessary for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in the Registered Intellectual Property Collateral of each
Grantor in which a security interest has been granted by each Grantor, and
naming any Grantor as debtor and the Administrative Agent as secured party.

(e)    Notwithstanding anything to the contrary in the Loan Documents, none of
the Grantors shall be required, nor is the Administrative Agent authorized, (i)
to perfect the Security Interests granted by this Agreement (including Security
Interests in Investment Property and Fixtures) by any means other than by (A)
filings pursuant to the UCC in the office of the secretary of state (or similar
central filing office) of the relevant State(s), and filings in the applicable
real estate records with respect to any fixtures relating to Mortgaged Property
to the extent required by the Collateral and Guarantee Requirement, (B) filings
in United States government offices with respect to Intellectual Property of
Grantor as expressly required elsewhere herein, (C) delivery to the
Administrative Agent to be held in its possession of all Collateral consisting
of Instruments or certificated Pledged Collateral as expressly required
elsewhere herein or (D) other methods expressly provided herein, (ii) to enter
into any deposit account control agreement, securities account control agreement
or any other control agreement with respect to any deposit account, securities
account or any other Collateral that requires perfection by “control,” (iii) to
take any action (other than the actions listed in clauses (i)(A) and (C) above)
with respect to any assets located outside of the United States or any other
assets, including any Intellectual Property registered in any non-U.S.
jurisdiction (and no security

 

12



--------------------------------------------------------------------------------

agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction shall be required), (iv) to perfect in any assets subject to a
certificate of title statute or (v) to deliver any Equity Interests except as
expressly provided in Section 2.02.

Section 3.02.    Representations and Warranties. Each Grantor, jointly and
severally, represents and warrants to the Administrative Agent and the Secured
Parties that:

(a)    Each Grantor has good and valid rights in and title (except as otherwise
permitted by the Loan Documents) to (or, with respect to Licenses, a license or
other permission to use) the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder and has full organizational
power and authority to grant to the Administrative Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any Governmental Authority other than (i) any consent or
approval that has been obtained or (ii) any consent or approval for which the
lack thereof could not reasonably be expected to cause a Material Adverse
Effect.

(b)    The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date. The UCC financing statements or other appropriate filings, recordings or
registrations prepared by the Administrative Agent based upon the information
provided to the Administrative Agent in the Perfection Certificate for filing in
the applicable filing office (or specified by notice from the Borrower to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations (other than filings required to be made in the USPTO and the
USCO in order to perfect the Security Interest in Article 9 Collateral
consisting of Registered Intellectual Property Collateral), in each case, as
required by the Collateral and Guarantee Requirement and Section 6.11 of the
Credit Agreement), are all the filings, recordings and registrations that are
necessary to establish a legal, valid and perfected security interest in favor
of the Administrative Agent (for the benefit of the Secured Parties) in respect
of all Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions pursuant to the UCC; provided,
however, that additional filings may be necessary in the USPTO and USCO to
perfect the Security Interest in any Registered Intellectual Property Collateral
acquired, owned, filed or developed by or on behalf of any Grantor after the
date hereof.

(c)    Each Grantor represents and warrants that the Intellectual Property
Security Agreements containing a description of all Registered Intellectual
Property Collateral (other than, in each case, any Excluded Assets), have been
delivered as of or prior to the date hereof to the Administrative Agent for
recording with the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. §
1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable (for the
benefit of the Secured Parties) in respect of all Registered Intellectual
Property Collateral to the extent required by this Agreement or the Credit
Agreement. To the extent a security interest may be perfected by filing,
recording or registration with the USPTO or the USCO under the U.S. Federal
intellectual property laws, then no further or subsequent filing, re-filing,
recording, rerecording, registration or reregistration is necessary (other than
(i) such filings and actions as are necessary to perfect the Security Interest
with respect to any Registered Intellectual Property Collateral acquired, owned,
filed or developed by or on behalf of any Grantor after the date hereof and
(ii) the UCC financing and continuation statements contemplated in Section
3.02(b)).

 

13



--------------------------------------------------------------------------------

(d)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the UCC, and (iii) subject to the filings
described in Section 3.02(c), a perfected security interest in all Intellectual
Property included in the Article 9 Collateral in which a security interest may
be perfected by filing, recording or registering a security agreement or
analogous document with the USPTO or the USCO, as applicable. The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than any Liens permitted pursuant to Section 7.01 of the
Credit Agreement.

(e)    The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens permitted pursuant to Section 7.01 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the USPTO
or the USCO or (ii) any assignment in which any Grantor assigns any Collateral
or any security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement and assignments expressly permitted by the
Credit Agreement.

(f)    As of the date hereof, no Grantor has any Commercial Tort Claim in
respect of which a complaint or a counterclaim has been filed by such Grantor,
seeking damages in an amount reasonably estimated to exceed $5,000,000, other
than the Commercial Tort Claims listed on Schedule III.

Section 3.03.    Covenants.

(a)    The Borrower agrees to notify the Administrative Agent in writing
(x) promptly, but in any event within five (5) Business Days following (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), any change in (i) the legal name of any Grantor, (ii) the identity
or type of organization or corporate structure of any Grantor, or (iii) the
jurisdiction of organization of any Grantor and (y) promptly, but at any event
within twenty (20) Business Days (or such longer period as the Administrative
Agent may agree in its reasonable discretion) after any change in (i) the chief
executive office of any Grantor or (ii) the organizational identification number
of such Grantor, if any.

(b)    Subject to Section 3.01(e), each Grantor shall, at its own expense, upon
the reasonable request of the Administrative Agent, take any and all
commercially reasonable actions necessary to defend title to the Collateral
against all Persons and to defend the Security Interest of the Administrative
Agent in the Article 9 Collateral and the priority thereof against any Lien not
permitted pursuant to Section 7.01 of the Credit Agreement; provided that,
nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is permitted by the Credit Agreement.

(c)    Subject to Section 3.01(e), each Grantor agrees, at its own expense, to
promptly execute, acknowledge, deliver and cause to be filed all such further
instruments and documents and take all such actions as the Administrative Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies

 

14



--------------------------------------------------------------------------------

created hereby, including the payment of any fees and taxes reasonably required
in connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. Notwithstanding the foregoing,
nothing in this Agreement or in any other Loan Document shall require any
Grantor to make any filings or take any other actions in any jurisdiction
outside of the United States to record or perfect the Administrative Agent’s
security interest in any Intellectual Property of any Grantor.

(d)    At its option after the occurrence and during the continuance of an Event
of Default, upon five (5) Business Days’ prior written notice to the Grantors,
the Administrative Agent may discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Collateral and not permitted pursuant to Section 7.01 of the
Credit Agreement, and may pay for the maintenance and preservation of the
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or any other Loan Document and within a reasonable period of time
after the Administrative Agent has required that it do so, and each Grantor
jointly and severally agrees to reimburse the Administrative Agent pursuant to
the terms of the Credit Agreement; provided, however, the Grantors shall not be
obligated to reimburse the Administrative Agent with respect to any Intellectual
Property that any Grantor has failed to maintain or pursue, or otherwise allowed
to lapse, terminate or be put into the public domain in accordance with Section
3.03(f)(iv). Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

(e)    If at any time any Grantor shall take a security interest in any property
of an Account Debtor or any other Person the value of which is in excess of
$2,500,000 to secure payment and performance of an Account, such Grantor shall
promptly grant a security interest to the Administrative Agent for the benefit
of the Secured Parties; provided that, notwithstanding anything to the contrary
in this Agreement, such grant shall not constitute a grant of a security
interest in any Excluded Assets. Such grant need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.

(f)    Intellectual Property Covenants.

(i)    Other than to the extent not prohibited herein or in the Credit
Agreement, or with respect to registrations and applications no longer used by
or useful to Grantors in the applicable Grantor’s business operations, or except
to the extent failure to act would not, as deemed by the applicable Grantor in
its reasonable business judgment, reasonably be expected to have a Material
Adverse Effect, with respect to each registration or pending application of each
item of its Intellectual Property for which such Grantor has standing to do so,
each Grantor agrees to take, at its expense, all reasonable steps, including,
without limitation, in the USPTO, the USCO and any other governmental authority
located in the United States, to pursue the registration and maintenance of each
Patent, Trademark, or Copyright registration or application now or hereafter
included in the Collateral owned by such Grantor that are not Excluded Assets.

(ii)    Other than to the extent not prohibited herein or in the Credit
Agreement, or with respect to registrations and applications no longer used by
or useful to Grantors in the applicable Grantor’s business operations, or except
as would not, as deemed by the

 

15



--------------------------------------------------------------------------------

applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, no Grantor shall do or permit any act or
knowingly omit to do any act whereby any Intellectual Property owned by such
Grantor, excluding Excluded Assets, may lapse, be terminated, become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
become publicly known).

(iii)    Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used by or useful to Grantors in the applicable Grantor’s business
operations, or except where failure to do so would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, each Grantor shall take all reasonable steps
to preserve and protect each item of Intellectual Property owned by such
Grantor, including, without limitation, maintaining the quality of any and all
products or services used or provided in connection with any of the Trademarks
owned by such Grantor, consistent with the quality of the products and services
as of the Closing Date, and taking reasonable steps necessary to ensure that all
licensed users of any of the Trademarks abide by the applicable license’s terms
with respect to standards of quality.

(iv)    Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such disposition of, discontinuance, failure to pursue, or other allowance to
lapse, termination, or placement in the public domain is desirable in the
conduct of its business.

(v)    Within the same delivery period as required for the delivery of the
financial statements required to be delivered under Section 6.01(a) and (b) of
the Credit Agreement, the Borrower shall provide a list of any Registered
Intellectual Property Collateral owned by all Grantors not listed in any
Intellectual Property Security Agreement previously delivered to the
Administrative Agent, together with supplemental Intellectual Property Security
Agreements covering all such Registered Intellectual Property Collateral duly
executed by such Grantors and in proper form for recording, and shall promptly
file and record such supplemental Intellectual Property Security Agreements with
the USPTO or the USCO, as applicable.

(g)    Commercial Tort Claims. If the Grantors shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $5,000,000 for which this clause has not been satisfied and for which a
complaint in a court of competent jurisdiction has been filed, such Grantor
shall, on the date on which a Compliance Certificate is delivered to the
Administrative Agent pursuant to Section 6.02(a) of the Credit Agreement for the
fiscal quarter in which such complaint was filed, notify the Administrative
Agent thereof in a writing signed by such Grantor including a summary
description of such claim and grant to the Administrative Agent, for the benefit
of the Secured Parties, in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE 4

REMEDIES

Section 4.01.    Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Secured Obligations, including the Guaranteed Obligations,
under the UCC or other applicable Law or in equity and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Administrative Agent, promptly assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent that is
reasonably convenient to both parties; (ii) occupy any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applicable Grantor with written notice thereof prior to
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Administrative Agent shall provide the
applicable Grantor with written notice thereof prior to such exercise; and
(iv) subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by Law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any Law now existing
or hereafter enacted.

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is commercially reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on

 

17



--------------------------------------------------------------------------------

credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by applicable Law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by applicable Law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by
applicable Law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Administrative Agent
shall be free to carry out such sale pursuant to such agreement and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at Law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

Section 4.02.    Application of Proceeds. The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash in accordance with Section 8.03 of the Credit Agreement.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

The Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be final (absent manifest error).

Section 4.03.    Grant of License to Use Intellectual Property. For the
exclusive purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement at and during the continuance of such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies at any time after and during the continuance of an Event of Default,
each Grantor hereby grants to the Administrative Agent a nonexclusive,
royalty-free, limited license (exercisable until the termination or cure of the
Event of Default) to use, license or

 

18



--------------------------------------------------------------------------------

sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor or for which such Grantor has the ability to grant sublicenses, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software used for the compilation or printout thereof;
provided, however, that all of the foregoing rights of the Administrative Agent
to use such licenses, sublicenses and other rights, and (to the extent permitted
by the terms of such licenses and sublicenses) all licenses and sublicenses
granted thereunder, shall expire immediately upon the termination or cure of all
Events of Default (together with the Borrower’s written notice to the
Administrative Agent of such termination or cure) and shall be exercised by the
Administrative Agent solely in connection with the Administrative Agent’s
exercise of remedies pursuant to Section 4.01 and, to the extent reasonably
practicable, upon prior written notice to the Borrower, and nothing in this
Section 4.03 shall require Grantors to grant any license that is prohibited by
any rule of law, statute or regulation, or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing, giving rise to or
theretofore granted, to the extent permitted by the Credit Agreement, with
respect to such property or otherwise unreasonably prejudices the value thereof
to the relevant Grantor; provided, further, that any such license and any such
license granted by the Administrative Agent to a third party shall include
reasonable and customary terms and conditions necessary to preserve the
existence, validity and enforceability of the affected Intellectual Property,
including provisions requiring the continuing confidential handling of trade
secrets, requiring the use of appropriate notices and prohibiting the use of
false notices, quality control and inurement provisions with regard to
Trademarks, patent designation provisions with regard to Patents, copyright
notices and restrictions on decompilation and reverse engineering of copyrighted
software (it being understood and agreed that, without limiting any other rights
and remedies of the Administrative Agent under this Agreement, any other Loan
Document or applicable Law, nothing in the foregoing license grant shall be
construed as granting the Administrative Agent rights in and to such
Intellectual Property above and beyond (x) the rights to such Intellectual
Property that each Grantor has reserved for itself and (y) in the case of
Intellectual Property that is licensed to any such Grantor by a third party, the
extent to which such Grantor has the right to grant a sublicense under such
Intellectual Property hereunder). For the avoidance of doubt, the use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, only during the continuance of an Event of Default. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may also exercise the rights afforded under Section 4.01 of
this Agreement with respect to Intellectual Property contained in the Article 9
Collateral.

Section 4.04.    Effect of Securities Laws. Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all of the
Pledged Collateral by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Collateral for the period of time necessary to permit the
applicable issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such issuer
would agree to do so.

 

19



--------------------------------------------------------------------------------

Section 4.05.    Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Secured Obligations and, to the extent set forth herein
and in the other Loan Documents, the fees and disbursements of any attorneys
employed by any Secured Party to collect such deficiency.

Section 4.06.    FCC Authorizations; Related Collateral.

(a)    The Administrative Agent’s rights hereunder (and the rights of any
receiver appointed by reason of the exercise of remedies hereunder) with respect
to the FCC Authorizations and any Collateral subject to such FCC Authorizations,
as applicable, are expressly subject to, and limited by any obligations and/or
restrictions imposed by, the Communications Act.

(b)    Notwithstanding anything to the contrary contained in this Agreement, but
without waiving or limiting any obligations of any Grantor hereunder, neither
the Administrative Agent nor any receiver appointed by reason of the exercise of
remedies hereunder shall control, supervise, direct, or manage, or attempt to
control, supervise, direct, or manage, the business of any Grantor, in any case
that would constitute or result in any assignment of any FCC Authorization or a
direct or indirect transfer of control of any Grantor, or any FCC Authorization,
whether de jure or de facto, if such assignment or such direct or indirect
transfer of control would require, under the Communications Act, the prior
approval of the FCC or any other Governmental Authority without first obtaining
such approval.

(c)    Subject to the terms and conditions herein, each Grantor agrees to take
any lawful action with respect to requesting and obtaining any approvals from
any Governmental Authority that may be required by Law which the Administrative
Agent may reasonably request in order to obtain and enjoy the full rights and
benefits granted to the Administrative Agent and the Secured Parties by this
Agreement, including, specifically, after the occurrence and during the
continuance of any Event of Default and an exercise of the Administrative
Agent’s remedies hereunder, such Grantor’s full cooperation in lawfully
obtaining any approval of the FCC and of any other Governmental Authority that
is then required under the Communications Act or any other Law for the exercise
of the Administrative Agent’s remedies under this Agreement.

ARTICLE 5

SUBORDINATION

Section 5.01.    Subordination.

(a)    Notwithstanding any provision of this Agreement to the contrary, all
rights of the Grantors to indemnity, contribution or subrogation under
applicable Law or otherwise shall be fully subordinated to the payment in full
of the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted, (ii) Cash Management Obligations,
(iii) obligations pursuant to Secured Hedge Agreements and (iv) the Outstanding
Amount of the L/C Obligations related to Letters of Credit that have been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer). No failure on the part of the Borrower
or any other Grantor to make the payments required under applicable Law or
otherwise shall in any respect limit the obligations and liabilities of any
Grantor with respect to its obligations hereunder, and each Grantor shall remain
liable for the full amount of the Obligations of such Grantor hereunder.

 

20



--------------------------------------------------------------------------------

(b)    Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after written notice from the
Administrative Agent, all Indebtedness owed to it by any other Grantor shall be
fully subordinated to the payment in full of the Obligations (other than
(i) contingent indemnification obligations as to which no claim has been
asserted (ii) Cash Management Obligations, (iii) obligations pursuant to Secured
Hedge Agreements and (iv) the Outstanding Amount of the L/C Obligations related
to Letters of Credit that have been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer).

ARTICLE 6

MISCELLANEOUS

Section 6.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrower or any other Grantor shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement.

Section 6.02.    Waivers; Amendment.

(a)    No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Secured Parties herein provided,
and provided under each other Loan Document, are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan,
the issuance of a Letter of Credit or the provision of services under Treasury
Services Agreements or Secured Hedge Agreements shall not be construed as a
waiver of any Default or Event of Default, regardless of whether any Secured
Party may have had notice or knowledge of such Default or Event of Default at
the time.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to the Collateral
and Guarantee Requirement and any consent required in accordance with
Section 10.01 of the Credit Agreement.

Section 6.03.    Administrative Agent’s Fees and Expenses; Indemnification.

(a)    The parties hereto agree that the Administrative Agent shall be entitled
to reimbursement of its reasonable and documented out-of-pocket expenses
incurred hereunder and indemnity for its actions in connection herewith as
provided in Sections 10.04 and 10.05 of the Credit Agreement.

 

21



--------------------------------------------------------------------------------

(b)    Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 6.03 shall be payable within
30 days of written demand therefor (including documentation reasonably
supporting such request).

Section 6.04.    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties here to and their
respective successors and assigns.

Section 6.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors hereunder and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the Secured Parties and shall survive the execution
and delivery of the Loan Documents, the making of any Loans and issuance of any
Letters of Credit and the provision of services under Treasury Services
Agreements or Secured Hedge Agreements, regardless of any investigation made by
any Secured Party or on its behalf and notwithstanding that any Secured Party
may have had notice or knowledge of any Default or Event of Default at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as this Agreement has not been terminated or released
pursuant to Section 6.11 below.

Section 6.06.    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Grantor and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) without the prior written consent of the Administrative Agent, except to
the extent permitted by the Credit Agreement. This Agreement shall be construed
as a separate agreement with respect to each Grantor and may be amended,
restated, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

Section 6.07.    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 6.08.    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.

 

22



--------------------------------------------------------------------------------

(a)    The terms of Sections 10.15 and 10.16 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 6.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by Law.

Section 6.09.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 6.10.    Security Interest Absolute. To the extent permitted by Law, all
rights of the Administrative Agent hereunder, the Security Interest, the grant
of a security interest in the Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense (other than defense of payment or performance) available
to, or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

Section 6.11.    Termination, Release or Subordination.

(a)    This Agreement (other than with respect to provisions hereof that
expressly survive termination), the Security Interest and all other security
interests granted hereby shall terminate with respect to all Secured Obligations
and any Liens arising therefrom shall be automatically released upon termination
of the Aggregate Commitments and payment in full of all Secured Obligations and
the expiration or termination of all Letters of Credit (other than, in each
case, (i) contingent indemnification obligations as to which no claim has been
asserted, (ii) Cash Management Obligations, (iii) obligations pursuant to
Secured Hedge Agreements and (iv) the Outstanding Amount of the L/C Obligations
related to Letters of Credit that have been Cash Collateralized, back-stopped by
a letter of credit reasonably satisfactory to the applicable L/C Issuer or
deemed reissued under another agreement reasonably acceptable to the applicable
L/C Issuer).

(b)    A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest and any Liens granted herein to the
Administrative Agent in the Collateral of such Subsidiary Party shall be
automatically released upon the consummation of any transaction permitted by and
in accordance with the terms of the Credit Agreement as a result of which such
Subsidiary Party ceases to be a Restricted Subsidiary of the Borrower or becomes
an Excluded Subsidiary.

(c)    Upon any Disposition by any Grantor of any Collateral that is permitted
under and in accordance with the terms of the Credit Agreement (other than a
sale or transfer to another Loan Party), or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 10.01 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

 

23



--------------------------------------------------------------------------------

(d)    The security interest granted hereby in any Collateral shall be
subordinated to another Lien permitted by Section 7.01 of the Credit Agreement
to be senior to the Liens securing the Secured Obligations, in accordance with
the terms of Section 9.10(c) of the Credit Agreement, either (i) upon an
election by the Administrative Agent to subordinate such security interest or
(ii) in respect of Liens permitted by Sections 7.01(b), (u), (w) (with respect
to assumed Indebtedness), (aa) (with respect to Sections 7.01(b) and (u) of the
Credit Agreement) and (bb) of the Credit Agreement, upon Borrower’s reasonable
request (with Administrative Agent’s consent, not to be unreasonably withheld,
delayed or conditioned).

(e)    In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 6.11, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release and
shall perform such other actions reasonably requested by such Grantor to effect
such release, including delivery of certificates, securities and instruments.
Any execution and delivery of documents pursuant to this Section 6.11 shall be
without recourse to or warranty by the Administrative Agent.

Section 6.12.    Additional Grantors. Pursuant to Section 6.11 of the Credit
Agreement, certain additional Restricted Subsidiaries of the Grantors may be
required to enter in this Agreement as Grantors. Upon execution and delivery by
the Administrative Agent and a Restricted Subsidiary of a Security Agreement
Supplement, such Restricted Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder, except to the extent obtained on or prior to such date and in
full force and effect on such date. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

Section 6.13.    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, in each case, at any
time after the occurrence and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Administrative Agent shall have the right,
after the occurrence and during the continuance of an Event of Default and, to
the extent reasonably practicable, notice by the Administrative Agent to the
applicable Grantor of the Administrative Agent’s intent to exercise such rights,
with full power of substitution either in the Administrative Agent’s name or in
the name of such Grantor (a) to receive, endorse, assign and/or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to sign the name of any Grantor on any invoice or
bill of lading relating to any of the Collateral; (d) upon prior written notice
to the Borrower, to send verifications of accounts receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) upon prior written notice to the Borrower, to notify, or to require the
Borrower or any Grantor to notify, Account Debtors to make payment

 

24



--------------------------------------------------------------------------------

directly to the Administrative Agent; (h) upon prior written notice to the
Borrower, to otherwise communicate with any Account Debtor; (i) to make, settle
and adjust claims in respect of Collateral under policies of insurance, endorse
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance; (j) to make all
determinations and decisions with respect to policies of insurance; (k) to
obtain or maintain the policies of insurance required by Section 6.07 of the
Credit Agreement or to pay any premium in whole or in part relating thereto; and
(l) except as prohibited by the Communications Act as an unauthorized transfer
of control, to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Administrative Agent were the absolute owner
of the Collateral for all purposes; provided that nothing herein contained shall
be construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, bad faith, willful misconduct,
or material breach of this Agreement or that of any of their Affiliates,
directors, officers, employees, partners, advisors, counsel, agents,
attorneys-in-fact or other representatives, in each case, as determined by a
final non-appealable judgment of a court of competent jurisdiction. All sums
disbursed by the Administrative Agent in connection with this paragraph shall be
payable pursuant to the terms of Section 10.04 of the Credit Agreement.

Section 6.14.    General Authority of the Administrative Agent. By acceptance of
the benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Administrative Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

Section 6.15.    Reasonable Care. The Administrative Agent is required to use
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Administrative Agent shall be deemed to have used
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Administrative Agent accords its own property.

Section 6.16.    Delegation; Limitation. The Administrative Agent may execute
any of the powers granted under this Agreement and perform any duty hereunder
either directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or willful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or willful misconduct.

 

25



--------------------------------------------------------------------------------

Section 6.17.    Reinstatement. The obligations of the Grantors under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 6.18.    [Reserved].

Section 6.19.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GLOBAL EAGLE ENTERTAINMENT INC. AIRLINE MEDIA PRODUCTIONS, INC. ENTERTAINMENT IN
MOTION, INC. GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC. EMC
INTERMEDIATE, LLC INFLIGHT PRODUCTIONS USA INC. POST MODERN EDIT, INC. THE LAB
AERO, INC. ROW 44, INC. N44HQ, LLC EMERGING MARKETS COMMUNICATIONS, LLC EMC
ACQUISITION, LLC SCISCO PARENT, INC. SEAMOBILE, INC. MARITEL HOLDINGS, INC.
MARITIME TELECOMMUNICATIONS NETWORK, INC. MTN GOVERNMENT SERVICES, INC. MTN
LICENSE CORP.

EMC-JV HOLDCO LLC, each as a Grantor

By:  

/s/ Thomas Severson

Name:   Thomas Severson Title:   Chief Financial Officer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent

By:

 

/s/ Michael V. Moore

Name:  

Michael V. Moore

Title:  

Vice President

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

Schedule I

Subsidiary Parties

 

    

Restricted Subsidiary

  

Jurisdiction of

Organization of

Restricted Subsidiary

1.

  

Airline Media Productions, Inc.

  

Delaware

2.

  

EMC Acquisition, LLC

  

Delaware

3.

  

EMC Intermediate, LLC

  

Delaware

4.

  

EMC-JV Holdco LLC

  

Delaware

5.

  

Emerging Markets Communications, LLC

  

Delaware

6.

  

Entertainment in Motion, Inc.

  

California

7.

  

Global Eagle Entertainment Operations Solutions, Inc.

  

Delaware

8.

  

Inflight Productions USA Inc.

  

California

9.

  

MariTel Holdings, Inc.

  

Delaware

10.

  

Maritime Telecommunications Network, Inc.

  

Colorado

11.

  

MTN Government Services, Inc.

  

Delaware

12.

  

MTN License Corp.

  

Washington

13.

  

N44HQ, LLC

  

Delaware

14.

  

Post Modern Edit, Inc.

  

Delaware

15.

  

Row 44, Inc.

  

Delaware

16.

  

Scisco Parent, Inc.

  

Delaware

17.

  

SeaMobile, Inc.

  

Washington

18.

  

The Lab Aero, Inc.

  

California



--------------------------------------------------------------------------------

Schedule II

Pledged Equity and Pledged Debt

Equity Interests of Companies and Subsidiaries

 

Current Legal

Entities Owned

  

Record Owner

   Certificate
No.1    No. Shares/
Interest   Percent
Pledged Row 44, Inc.    Global Eagle Entertainment Inc.    82    1,000   100%
N44HQ, LLC    Row 44, Inc.    1†    100%   100% 3222177 Nova Scotia Limited   
Row 44, Inc.    3R    65   65% Row 44 Russia LLC    Row 44, Inc.    N/A    100%
  65% Post Modern Edit, Inc.    Global Eagle Entertainment Inc.    2    1,000  
100% Airline Media Productions, Inc.    Global Eagle Entertainment Inc.    2   
1,000   100% Entertainment in Motion, Inc.    Global Eagle Entertainment Inc.   
8    200   100% Global Eagle Entertainment Operations Solutions, Inc.    Global
Eagle Entertainment Inc.    1    100   100% Inflight Productions USA Inc.   
Global Eagle Entertainment Inc.    2    100   100% The Lab Aero, Inc.   
Inflight Productions USA Inc.    2    1,000   100% Global Eagle Entertainment
Luxembourg I S.à.r.l.    Global Eagle Entertainment Inc.    uncertificated   
13,000   65% EMC Intermediate, LLC    Global Eagle Entertainment Inc.   
uncertificated    100   100% EMC Acquisition, LLC    EMC Intermediate, LLC   
uncertificated    100 Units   100%

 

1  Certificate numbers for certificates evidencing Pledged Equity of Foreign
Subsidiaries that are Immaterial Subsidiaries are not provided and are marked
“N/A”.

†  Equity interests in these entities are memorialized in certificates that are
not Article 8 compliant.



--------------------------------------------------------------------------------

Current Legal

Entities Owned

  

Record Owner

   Certificate
No.1    No. Shares/
Interest   Percent
Pledged Emerging Markets Communications, LLC    EMC Acquisition, LLC    1†   
100 Units   100% EMC Holdco 3 Coöperatief U.A.    EMC Acquisition, LLC    N/A   
35%   65% EMC Holdco 3 Coöperatief U.A.    Emerging Markets Communications, LLC
   N/A    65%   65% EMC SatCom Technologies, LLC    Emerging Markets
Communications, LLC    1†    100 Units   100% Emerging Markets Communications
Deutschland GmbH    Emerging Markets Communications, LLC    uncertificated    1
share   65% Emerging Markets Communications Argentina SRL    Emerging Markets
Communications, LLC    N/A    2,314 Cuotas   65% Emerging Markets Communications
(Kenya), Ltd.    Emerging Markets Communications, LLC    N/A    90 Shares   65%
Emerging Markets Communications MEA FZE, LLC    Emerging Markets Communications,
LLC    N/A    100 Units   65% Ground and Wireless Infrastructure Limited   
Emerging Markets Communications, LLC    N/A    999,999 Shares   65% Ground and
Wireless Infrastructure Holdings Limited    Emerging Markets Communications, LLC
   N/A    49,500 Shares   65% Emerging Markets Communications, UK Limited   
Emerging Markets Communications, LLC    N/A    1 Unit   65% STM Networks, LLC   
Emerging Markets Communications, LLC    uncertificated    1 interest   100%
Scisco Parent, Inc.    Emerging Markets Communications, LLC    1    100 Shares  
100% SeaMobile, Inc.    Scisco Parent, Inc.    1    100 Shares   100%



--------------------------------------------------------------------------------

Current Legal

Entities Owned

  

Record Owner

   Certificate
No.1    No. Shares/
Interest   Percent
Pledged MariTel Holdings, Inc.    SeaMobile, Inc.    C-8    2,098,438 Shares  
100% Maritime Telecommunications Network, Inc.    MariTel Holdings, Inc.    21
   20,000,000 Shares   100% MTN Government Services, Inc.    Maritime
Telecommunications Network, Inc.    C-02    100 Shares   100% MTN License Corp.
   Maritime Telecommunications Network, Inc.    C-002    10,000 Shares   100%
MTN International, Inc.    Maritime Telecommunications Network, Inc.    C-02   
100 Shares   100% EMC-JV Holdco LLC    Maritime Telecommunications Network, Inc.
   uncertificated    100%   100% MTN do Brasil Servicos de Telecomunicacoes LTDA
   Maritime Telecommunications Network, Inc.    uncertificated    1 Quota   65%
Santander Teleport, S.L.    Maritime Telecommunications Network, Inc.    N/A   
49%   65%

Debt Interests of Companies and Subsidiaries

 

1. INTERCOMPANY NOTE, DATED AS OF FEBRUARY 8, 2013, AS AMENDED BY THAT CERTAIN
AMENDMENT TO PROMISSORY NOTE, DATED AS OF JANUARY 27, 2016, IN AN INITIAL
PRINCIPAL AMOUNT OF $26,155,000.00, BETWEEN GLOBAL EAGLE ENTERTAINMENT INC., AS
THE LENDER, AND GLOBAL EAGLE ENTERTAINMENT LUXEMBOURG II S.À.R.L., AS THE
BORROWER (OUTSTANDING PRINCIPAL BALANCE OF $14,186,983 AS OF DECEMBER 31, 2016).

 

2. INTERCOMPANY NOTE, DATED AS OF MARCH 7, 2014, IN AN INITIAL PRINCIPAL AMOUNT
OF $36,245,950.00, BETWEEN GLOBAL EAGLE ENTERTAINMENT INC., AS THE LENDER, AND
GLOBAL EAGLE ENTERTAINMENT LUXEMBOURG II S.À.R.L., AS THE BORROWER (OUTSTANDING
PRINCIPAL BALANCE OF $36,245,950.00 AS OF DECEMBER 31, 2016).

 

3. Promissory Note, dated as of July 1, 2015, payable by Scisco Parent, Inc. to
Emerging Markets Communications, LLC in an aggregate principal amount of
$180,000,000.



--------------------------------------------------------------------------------

Schedule III

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

FINAL FORM

EXHIBIT I TO

SECURITY AGREEMENT

SECURITY AGREEMENT SUPPLEMENT, dated as of [                    ], 201[    ]
(this “Security Agreement Supplement”), made by [                        ], a
[                    ] (the “Additional Grantor”), in favor of Citibank, N.A.,
as Administrative Agent for the Secured Parties (in such capacity and together
with its successors and permitted assigns, the “Administrative Agent”).
Capitalized terms not defined herein shall have the meaning assigned to such
terms in the Security Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Global Eagle Entertainment Inc., a Delaware corporation, the other
Guarantors party thereto from time to time, Citibank, N.A., as the
Administrative Agent, each lender from time to time party thereto (collectively,
the “Lenders” and, individually, a “Lender”), Citibank, N.A., as L/C Issuer, and
Citibank, N.A., as Swing Line Lender, have entered into that certain Credit
Agreement, dated as of January 6, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower, certain
Subsidiaries of the Borrower and the Administrative Agent have entered into that
certain Security Agreement, dated as of January 6, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”);

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this Security
Agreement Supplement in order to become a party to the Security Agreement;

NOW, THEREFORE, IT IS AGREED:

1.    SECURITY AGREEMENT. By executing and delivering this Security Agreement
Supplement, the Additional Grantor, as provided in Section 6.12 of the Security
Agreement, hereby (i) becomes a party to the Security Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder and (ii) grants
to the Administrative Agent for the benefit of the Secured Parties, a security
interest in all of such Additional Grantor’s right, title and interest in, to
and under all Collateral, as security for the Secured Obligations. The
information set forth in Annex 1-A is hereby added to the information set forth
in Schedules [            ]2 to the Security Agreement. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 3.02 of the Security Agreement is true and correct on and
as the date hereof (after giving effect to this Security Agreement Supplement)
as if made on and as of such date, provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct as of such earlier date.

 

2  Refer to each Schedule which needs to be supplemented.

 

Exhibit I-1



--------------------------------------------------------------------------------

2.    Subject to Section 3.01(e) of the Security Agreement, each Grantor hereby
irrevocably authorizes the Administrative Agent for the benefit of the Secured
Parties at any time and from time to time to file in any relevant jurisdiction
any financing statements with respect to the Collateral or any part thereof and
amendments thereto and continuations thereof that (i) indicate the Collateral as
“all assets of the debtor, whether now existing or hereafter arising” or words
of similar effect as being of an equal or lesser scope or with greater detail
and (ii) contain the information required by Article 9 of the UCC or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.

3.    GOVERNING LAW. THIS SECURITY AGREEMENT SUPPLEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON OR ARISING OUT OF THIS SECURITY AGREEMENT SUPPLEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

[Remainder of page intentionally left blank]

 

Exhibit I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Security Agreement
Supplement to be duly executed and delivered by its authorized officer as of the
date first above written.

 

[NAME OF ADDITIONAL GRANTOR]

By:

 

 

Name:

  Title:  

 

Exhibit I-3



--------------------------------------------------------------------------------

ANNEX 1-A

 

Annex 1-A to

Exhibit I



--------------------------------------------------------------------------------

EXHIBIT II TO

SECURITY AGREEMENT

PERFECTION CERTIFICATE

(See attached)

 

Exhibit II



--------------------------------------------------------------------------------

EXHIBIT III

TO SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [            ], 201[    ] (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Citibank, N.A., as
Administrative Agent for the Secured Parties (in such capacity and together with
its successors and permitted assigns, the “Administrative Agent”).

WHEREAS, the Grantors are party to a Security Agreement, dated as of January 6,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), between each of the
Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Patent Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1.    DEFINED TERMS

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

SECTION 2.    GRANT OF SECURITY INTEREST

As security for the payment or performance in full of the Secured Obligations,
including the Guaranteed Obligations, each Grantor hereby pledges to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in or to
any and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Patent Collateral”); provided, that the Patent Collateral shall not include any
Excluded Assets:

1.    all Patents, including those listed on Schedule A hereto,

2.    renewals, extensions and continuations thereof,

3.    income, fees, royalties, damages, claims and payments now and hereafter
due and/or payable thereunder or with respect thereto including damages and
payments for past, present or future infringements or violations thereof, and

4.    rights to sue for past, present or future infringements or violations
thereof, in each case whether such Patent is owned or licensed.

 

Exhibit III-1



--------------------------------------------------------------------------------

SECTION 3.    SECURITY AGREEMENT

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4.    RECORDATION

EACH GRANTOR HEREBY AUTHORIZES AND REQUESTS THAT THE UNITED STATES PATENT AND
TRADEMARK OFFICE RECORD THIS PATENT SECURITY AGREEMENT.

SECTION 5.    TERMINATION

This Agreement shall terminate and the lien on and security interest in the
Patent Collateral shall be released upon the payment and performance of the
Secured Obligations (other than any outstanding indemnification obligations).
Upon the termination of this Agreement, the Administrative Agent shall execute
all documents, make all filings, take all other actions reasonably requested by
the Grantors to evidence and record the release of the lien on and security
interests in the Patent Collateral granted herein.

SECTION 6.    GOVERNING LAW

THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

SECTION 7.    COUNTERPARTS

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

Exhibit III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR],

as Grantor

By:

 

 

Name:

 

Title:

 

[Signature Page to Patent Security Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent

By:

 

 

Name:

 

Title:

 

[Signature Page to Patent Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

                                       

 

Schedule A to

Exhibit III



--------------------------------------------------------------------------------

EXHIBIT IV

TO SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [            ], 201[    ] (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Citibank, N.A., as
Administrative Agent for the Secured Parties (in such capacity and together with
its successors and permitted assigns, the “Administrative Agent”).

WHEREAS, the Grantors are party to a Security Agreement, dated as of January 6,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Trademark Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1.    DEFINED TERMS

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

SECTION 2.    GRANT OF SECURITY INTEREST

As security for the payment or performance in full of the Secured Obligations,
including the Guaranteed Obligations, each Grantor hereby pledges to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Trademark Collateral”); provided, that the Trademark Collateral shall not
include any Excluded Assets (including any Trademark applications excluded
pursuant to Section 2.1 hereof):

1.     all Trademarks, including those listed on Schedule A hereto,

2.    renewals and extensions thereof,

3.    income, fees, royalties, damages, claims and payments now and hereafter
due and/or payable thereunder or with respect thereto including damages and
payments for past, present or future infringements or violations thereof, and

4.    rights to sue for past, present or future infringements or violations
thereof, in each case whether such Trademark is owned or licensed.

 

Exhibit IV-1



--------------------------------------------------------------------------------

SECTION 2.1    Certain Limited Exclusions. Notwithstanding anything herein to
the contrary, in no event shall the Trademark Collateral include any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any such application (or registration that issues therefrom)
under applicable federal law.

SECTION 3.    SECURITY AGREEMENT

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4.    RECORDATION

EACH GRANTOR HEREBY AUTHORIZES AND REQUESTS THAT THE UNITED STATES PATENT AND
TRADEMARK OFFICE RECORD THIS TRADEMARK SECURITY AGREEMENT.

SECTION 5.    TERMINATION

This Agreement shall terminate and the lien on and security interest in the
Trademark Collateral shall be released upon the payment and performance of the
Secured Obligations (other than any outstanding indemnification obligations).
Upon the termination of this Agreement, the Administrative Agent shall execute
all documents, make all filings, take all other actions reasonably requested by
the Grantors to evidence and record the release of the lien on and security
interests in the Trademark Collateral granted herein.

SECTION 6.    GOVERNING LAW

THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

SECTION 7.    COUNTERPARTS

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

Exhibit IV-2



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

Exhibit IV-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR],

as Grantor

By:

 

 

Name:

 

Title:

 

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent

By:

 

 

Name:

 

Title:

 

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration Date

                                       

 

Schedule A to

Exhibit IV



--------------------------------------------------------------------------------

EXHIBIT V

TO SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [            ], 201[    ] (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Citibank, N.A., as
Administrative Agent for the Secured Parties (in such capacity and together with
its successors and permitted assigns, the “Administrative Agent”).

WHEREAS, the Grantors are party to a Security Agreement, dated as of January 6,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), between each of the
Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Copyright Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1.    DEFINED TERMS

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

SECTION 2.    GRANT OF SECURITY INTEREST

As security for the payment or performance in full of the Secured Obligations,
including the Guaranteed Obligations, each Grantor hereby pledges to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Copyright Collateral”); provided, that the Copyright Collateral shall not
include any Excluded Assets:

1.    all Copyrights, including those listed on Schedule A hereto,

2.    renewals and extensions thereof,

3.    income, fees, royalties, damages, claims and payments now and hereafter
due and/or payable thereunder or with respect thereto including damages and
payments for past, present or future infringements or violations thereof, and

4.    rights to sue for past, present or future infringements or violations
thereof, in each case whether such Copyright is owned or licensed.

 

Exhibit V-1



--------------------------------------------------------------------------------

SECTION 3.    SECURITY AGREEMENT

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4.    RECORDATION

EACH GRANTOR HEREBY AUTHORIZES AND REQUESTS THAT THE UNITED STATES COPYRIGHT
OFFICE RECORD THIS COPYRIGHT SECURITY AGREEMENT.

SECTION 5.    TERMINATION

This Agreement shall terminate and the lien on and security interest in the
Copyright Collateral shall be released upon the payment and performance of the
Secured Obligations (other than any outstanding indemnification obligations).
Upon the termination of this Agreement, the Administrative Agent shall execute
all documents, make all filings, take all other actions reasonably requested by
the Grantors to evidence and record the release of the lien on and security
interests in the Copyright Collateral granted herein.

SECTION 6.    GOVERNING LAW

THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

SECTION 7.    COUNTERPARTS

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

Exhibit V-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR],

as Grantor

By:

 

 

Name:

 

Title:

 

[Signature Page to Copyright Security Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent

By:

 

 

Name:

 

Title:

 

[Signature Page to Copyright Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration Date

                                       

 

Schedule A to

Exhibit V